                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    RHETT TAYLOR and LAURIE D. TAYLOR,                 CASE NO. C19-1142-JCC
10                          Plaintiffs,                  MINUTE ORDER
11           v.

12    PNC BANK, NATIONAL ASSOCIATION,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion for leave to file an
18   amended complaint (Dkt. No. 14). Having thoroughly considered the motion and the relevant
19   record, the Court hereby GRANTS the motion. Pursuant to the parties’ stipulation:
20      1. Plaintiffs are granted leave to file their amended complaint; and
21      2. Defendant shall file an answer to the amended complaint no later than November 4, 2019.
22          DATED this 18th day of October 2019.
23                                                         William M. McCool
                                                           Clerk of Court
24

25                                                         s/Tomas Hernandez
                                                           Deputy Clerk
26


     MINUTE ORDER
     C19-1142-JCC
     PAGE - 1
